Citation Nr: 0739594	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-10 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a temporomandibular 
joint disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  The veteran's currently diagnosed post-traumatic stress 
disorder (PTSD) has not been linked to an in-service 
stressor.

2.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed temporomandibular 
joint (TMJ) disorder is related to military service or to any 
incident therein.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2007).

2.  A TMJ disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the PTSD claim, a letter dated in January 
2002 satisfied the duty to notify provisions.  Prior to 
initial adjudication of the TMJ claim, a letter dated in 
February 2003 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in May 
2007, after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.

PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
specified that there are special evidentiary procedures for 
PTSD claims based on personal assault.  In personal assault 
cases, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post- traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a psychiatric disorder.

After separation from military service, a March 2002 VA 
mental disorders examination report stated that the veteran's 
claims file had been reviewed.  Under medical history, the 
veteran stated that "he continues to have intrusive thoughts 
about his trauma in childhood."  On mental status 
examination, the examiner stated that "[t]he sexual abuse 
and verbal abuse that [the veteran] experienced as a child 
are considered to be traumatic events that he experienced and 
that these events presented a threat to his physical 
integrity and created feelings of fear and helplessness."  
The diagnosis was PTSD with depression.

The medical evidence of record does not show that the veteran 
has a current diagnosis of PTSD that has been linked to an 
in-service stressor.  The only medical evidence of record 
that provides a diagnosis of PTSD is the March 2002 VA mental 
disorders examination report.  That examination stated that 
the abuse the veteran experienced as a child qualified as a 
stressor for his diagnosed PTSD.  While the report also 
listed in-service stressors, the mental examination section 
which stated that the childhood abuse qualified as a stressor 
did not mention the veteran's in-service stressors in any 
manner.  Furthermore, the veteran himself reported that his 
intrusive thoughts were specifically about his childhood 
abuse.  Accordingly, the March 2002 VA mental disorders 
examination report linked the diagnosis of PTSD to the 
childhood abuse, not to an in-service stressor.  As such, the 
veteran does not have a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  See 38 C.F.R. § 3.304(f).

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of PTSD which is linked to an 
in-service stressor.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that he 
has a current diagnosis of PTSD which is linked to an 
in-service stressor.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the medical evidence of record does not show 
that the veteran has a current diagnosis of PTSD which is 
linked to an in-service stressor.  As such, service 
connection for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of PTSD which is linked to an in-service stressor, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

TMJ

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records show that he sustained 
a fracture of the right zygoma in October 1968.  This was 
subsequently treated with an open reduction of the fracture 
in November 1968.

After separation from military service, in an April 2003 VA 
outpatient medical report, the veteran complained of right-
sided jaw pain for the previous 30 years.  He stated that he 
sustained a right sided zygomatic fracture during military 
service, had pain off and on since that time, and reported 
that the pain had increased in severity over the previous 2 
months.  The veteran reported no new trauma, pain with 
chewing, and a clicking sensation in the right TMJ area.  
After physical examination, the assessment was right TMJ 
pain.

An October 2005 letter from a private dentist stated that the 
veteran had been seen for a comprehensive oral examination 
and full mouth x-rays.  He stated that his jaw popped and 
sometimes locked open.  The veteran complained of TMJ pain on 
both sides of his jaw, but mainly the right side.  A 
subsequent November 2005 letter from a private dentist stated 
that the veteran "needs to see a TMJ specialist to diagnose 
his TMJ problems."

A June 2007 VA dental and oral examination report stated that 
the veteran's claims file had been reviewed.  After physical 
examination, the diagnoses included TMJ disorder.  The 
examiner stated that 

[a]fter reviewing medical records, 
radiographs, and conducting [a] clinical 
examination, it is my opinion [that the 
veteran's] masticatory muscle pain and 
right [TMJ] capsulitis are less likely as 
not caused by or related to a zygomatic 
arch fracture.

Rationale:  [The veteran] has full range 
of motion and lacks any signs or symptoms 
of coronoid process impingement.  [He] 
has minor masticatory muscle pain and 
temporomandibular capsulitis which are 
more likely as not related to oral 
parafunction or clenching.

The medical evidence of record shows that the veteran 
sustained a jaw injury during military service and that he 
has a current diagnosis of a TMJ disorder.  However, the 
medical evidence of record does not link the currently 
diagnosed TMJ disorder to the in-service jaw injury or to any 
other aspect of military service.  The earliest evidence of 
record that the veteran sought treatment for a TMJ disorder 
is dated in April 2003, more than 33 years after separation 
from active military service.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

Furthermore, there is no medical evidence of record that 
relates the veteran's currently diagnosed TMJ disorder to 
military service.  The only medical evidence of record that 
discusses the etiology of the veteran's TMJ disorder is the 
June 2007 VA dental and oral examination report.  That report 
stated that the veteran's TMJ disorder was not likely related 
to his in-service right zygoma fracture and was more likely 
related to oral parafunction or clenching.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed TMJ disorder is related to 
military service or to any incident therein.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the veteran is not competent to 
make a determination that his currently diagnosed TMJ 
disorder is related to military service or to any incident 
therein.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  Accordingly, there is no competent medical 
evidence of record that relates the veteran's currently 
diagnosed TMJ disorder to military service or to any incident 
therein.  As such, service connection for a TMJ disorder is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record that relates the veteran's 
currently diagnosed TMJ disorder to military service or to 
any incident therein, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49.


ORDER

Service connection for PTSD is denied.

Service connection for a TMJ disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


